DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION, filed September 9, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated June 24, 2021, page 2, is withdrawn.
In view of Applicant’s amendment to claim 9 to recite a “non-transitory” computer-readable recording medium, the claim rejection under 35 U.S.C. 101 as set forth in the prior Office action, pages 2-3, is withdrawn.
In view of Applicant’s amendment to independent claims 1, 9 and 10 to include the allowable subject matter of now-cancelled claim 2, the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 4-12, are withdrawn.
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus, including “a monitor that monitors a usage environment of the image forming apparatus,” in combination with “a method presenter that, when it is determined that the 
 	Claims 3-8 depend from claim 1.
 	Claims 9 and 10, drawn to a non-transitory computer-readable recording medium and a control method for an image forming apparatus, respectively, similarly recite the allowable subject matter of apparatus claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677